ORDER
Upon consideration of the consent to disbarment from the practice of law filed by Paul Gordon Henderson in accord*151anee with Maryland Rule BY12 d 2, and the written recommendation of Bar Counsel, it is this 27th day of November, 1990
ORDERED, by the Court of Appeals of Maryland, that Paul Gordon Henderson be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further ORDERED that the Clerk of this Court shall strike the name of Paul Gordon Henderson from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.